Citation Nr: 0503158	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  04-30 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to the veteran's service-connected 
residuals of a right subtotal thyroidectomy and left thyroid 
lobectomy for bilateral hyperplasia, with deviation of the 
trachea and larynx.

2.  Entitlement to service connection for dysphagia, to 
include as secondary to the veteran's service-connected 
residuals of a right subtotal thyroidectomy and left thyroid 
lobectomy for bilateral hyperplasia, with deviation of the 
trachea and larynx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 1955 
and from October 1955 to October 1961.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a statement received by the Board in January 2005, the 
veteran requested a VA Video Conference hearing.  To date, 
the veteran has not been afforded such a hearing.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 2002) ("claimant has right to a 
hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.503, 20.704 (2004).  
Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
VA Video Conference hearing before a 
Veterans Law Judge of the Board at the 
Honolulu VARO at the next available 
opportunity and notify him of the date, 
time and location of the hearing.  
Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the appellant unless he is 
so notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


